Citation Nr: 0216367	
Decision Date: 11/14/02    Archive Date: 11/25/02	

DOCKET NO.  97-03 861	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
scoliosis of the thoracic spine, status post fusion.

2.  Entitlement to an evaluation in excess of 40 percent for 
the postoperative residuals of fusion of the lumbar spine, 
with degenerative changes.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1995 and September 2000 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

This case was previously before the Board in April 1999, at 
which time it was remanded for additional development.  The 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The veteran's service-connected scoliosis of the thoracic 
spine, status post fusion, is currently productive of no more 
than ankylosis of the dorsal (thoracic) segment of the spine 
at a favorable angle.  

3.  The veteran's service-connected postoperative residuals 
of fusion of the lumbar spine, with degenerative changes, is 
currently productive of no more than ankylosis of the lumbar 
segment of the spine at a favorable angle.

4.  The veteran's service-connected disabilities, consisting 
of scoliosis of the thoracic spine, status post fusion; 
postoperative residuals of fusion of the lumbar spine, with 
degenerative changes; and chipped bone in the second 
metacarpal of the left hand, when taken in conjunction with 
his education and occupational experience, are insufficient 
to preclude his participation in all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for scoliosis of the thoracic spine, status post fusion, have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, Code 5288 (2002).

2. The criteria for an evaluation in excess of 40 percent for 
the postoperative residuals of fusion of the lumbar spine, 
with degenerative changes, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, Code 5289 
(2002).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA record of hospitalization covering the period from late 
May to early June 1984 reveals that the veteran underwent 
Harrington rod fixation, with subliminal wiring, and 
posterior spinal fusion.  The pertinent diagnosis noted was 
thoracolumbar scoliosis.  

In a May 1987 decision, an Administrative Law Judge of the 
Social Security Administration concluded that the veteran 
suffered from severe scoliosis of the thoracolumbar spine, 
status post Harrington rod fixation, as well as agitated 
depression.  He had residual functional capacity sufficient 
to perform the physical exertion and nonexertional 
requirements of work, except for work requiring lifting, 
bending, stooping, and performing repetitive activity, as 
well as sitting, standing, or walking in any combination on a 
sustained basis.  The veteran's residual functional capacity 
for the full range of even sedentary work was felt to be 
reduced by postural limitations, pain, depression, and the 
need to lie down frequently during the day. 

VA outpatient treatment records covering the period from 
March 1993 to September 1995 show treatment during that time 
for the veteran's various back problems.  

During a private orthopedic examination in January 1995, the 
veteran complained of back pain since the 1970's.  He noted 
his 1984 back surgery.  He stated that he continued to 
experience severe back pain and suffered from back pain with 
any type of activity.  He currently a large, custom-made 
plastic brace for his spine.  

On physical examination, a well-healed scar was noted, 
extending from the upper thoracic to the lower lumbar spine.  
There was tenderness over the spine on either side, as well 
as directly over the spine.  No motion was present in the 
entire thoracic spine, and in most of the lumbar spine.  The 
veteran exhibited 45 degrees of flexion of his lumbar spine, 
with all of this flexion occurring in the area of the 4th and 
5th lumbar vertebrae, and at the 5th lumbar vertebra and 1st 
sacral segment.  He showed no ability to extend his spine, 
and no lateral motion.  Lower back spasm with movement was 
noted during the examination.  Tests of straight leg raising 
were positive bilaterally at approximately 80 degrees.  
Reflexes were normal, though the veteran showed some 
difficulty in walking on his toes and heels due to back pain.  
The veteran exhibited a full range of motion of his hips, 
knees, and ankles, and circulation was normal in both legs.  
He walked quite slowly, and with a quite stiff back, 
exhibiting a "painful type" of gait.  There was no evidence 
of any muscle weakness or atrophy.  X-ray studies of the 
thoracic spine showed a Harrington rod in place from T8 to 
L3.  Radiographic studies of March 1994 showed a Harrington 
rod which was broken at the level of T11.  The pertinent 
diagnosis was pain in the entire spine due to scoliosis and 
spinal fusion with Harrington rod instrumentation.  The 
examiner opined that no treatment would help the veteran.  
The examiner further indicated that the veteran would be 
markedly limited in the performance of any work-related 
functions.  More specifically, he would not be able to engage 
in constant standing, moving about, lifting, handling, or 
carrying objects, and could only sit for a short period of 
time.  

A private outpatient treatment record dated in February 1985 
is to the effect that the veteran was unable to perform the 
full range of sedentary work.  

In correspondence of November 1995, the veteran's former 
employer indicated that the veteran had not been employed 
since September 1984.  

During the course of VA outpatient treatment in May 1996, 
there was no evidence of radiculopathy, though the veteran 
did complain of paraspinal back pain on the right side.  He 
indicated that he suffered from no bowel or bladder symptoms.  
There was some mild tenderness in the thoracic spine, though 
motor strength in the lower extremities was good.  Reflexes 
were described as symmetrical.  The pertinent diagnosis noted 
was scoliosis, musculoskeletal back pain.  

During the course of an RO hearing in June 1997, the veteran 
offered testimony regarding the severity of his service-
connected back problems.  

At the time of a private medical examination in February 
2000, the veteran complained of back pain and depression.  
When further questioned, the veteran indicated that his back 
pain was perhaps "getting worse."  According to the veteran, 
he experienced "tremendous" back pain, which increased with 
most activities.  Currently, the veteran found it difficult 
to get comfortable while lying down at night.  The veteran 
stated that he had not developed any new symptoms, in 
particular, any radicular-type symptomatology.  Nor was he 
experiencing any difficulty with bowel or bladder function.  

On physical examination, the veteran walked with a slight 
forward flexion, and a wide-based gait.  Strength was 4-4+/5 
bilaterally in all joints.  Examination of the veteran's 
lower extremities showed no major joint deformities or 
limitations of range of motion.  However, strength was not 
normal for a 47-year-old male.  He was able to squat, but 
required the use of his arms to rise.  He was able to heel-
walk and toe-walk, though he showed some difficulty with 
tandem walking, and found it necessary to use the wall for 
balance.  Examination of the spine showed evidence of 
thoracic kyphoscoliosis, with the spine rotated to the right, 
causing prominent posterior ribs and a mild concavity of the 
spine towards the left.  There was not a great deal of muscle 
mass present in the back generally.  Notwithstanding these 
findings, he exhibited "relatively decent" cervical and 
dorsal rotation.  Lumbar spine limitations were a bit more 
pronounced, with flexion to 45 degrees, and 15 degrees of 
sacral flexion.  Extension was to 18 degrees, with 2 degrees 
sacral flexion.  Side bending was described as decreased 
bilaterally, and the veteran wore a thoracic corset.  The 
pertinent diagnosis noted was idiopathic scoliosis, with 
Harrington rod placement.  Noted at the time of examination 
was that the veteran's symptomatology had not changed 
significantly from a previous examination in 1995.  

On VA orthopedic examination in June 2000, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The veteran complained that experienced discomfort 
on the right side of his back while lying in bed.  He had not 
worked since 1983, and was not particularly active.  He 
complained of increased pain in his back when standing and 
walking.  On physical examination, there was an obvious 
thoracic scoliosis with convexity to the right, as well as 
kyphosis to the right posterior thorax.  There was a 25-
centimeter scar extending from the midthoracic to the 
midlumbar region, which was well healed.  Range of motion 
measurements revealed that the veteran was not able to 
extend, though he was able to flex from 0 to 90 degrees.  
However, there was little movement over the area of the spine 
encompassed by the operative scar.  Rather, all flexion 
occurred in the area of the veteran's hips.  He was able to 
laterally flex from 0 to 15 degrees in either direction, and 
rotate from 0 to 25 degrees in both directions.  Tests of 
right straight leg raising disclosed some right thoracic 
pain, while straight leg raising on the left was negative.  
Both motor strength and tone were within normal limits in the 
lower extremities.  Light touch was diminished in both feet, 
though it was felt this might possibly be due to the 
veteran's diabetes.  Deep tendon reflexes were trace at the 
knees and absent at the ankles.  At the time of examination, 
tone was normal in the lower extremities.  

Radiographic studies of the lumbosacral spine showed some 
narrowing, as well as moderate lumbar spondylosis in the area 
of the 5th lumbar vertebra and 1st sacral segment.  There was 
a Harrington rod in the area from T9 to L4, as well as an 
apparent fracture in the Harrington distraction rod.  
Thoracic spine X-rays showed evidence of dextroscoliosis and 
mild spondylosis, as well as the presence of a Harrington 
rod.  The pertinent diagnosis was thoracic kyphoscoliosis, 
with Harrington rod instrumentation, apparently fractured.  

In the opinion of the examiner, the veteran suffered from 
increased pain in his right posterior thoracic region on 
standing and walking, but with no evidence of incoordination 
or weakness.  As to fatigability, the veteran did not work, 
and, therefore, did not engage in activities which led to 
fatigue.  There were no abnormal movements.  Limitation of 
motion of the thoracic and lumbar spine was felt to be 
severe, with the result that there would be no additional 
range of motion loss with pain on use or fatigability.  In 
the opinion of the examiner, the service-connected back 
disorder certainly limited the veteran's ability to perform 
substantially gainful employment which demanded bending, 
twisting, prolonged standing, or prolonged walking.  However, 
the examiner was similarly of the opinion that the veteran 
could perform a relatively sedentary job in which he could 
change position as needed.  

In a rating decision of September 2000, the RO discontinued 
the veteran's previous 30 percent evaluation for scoliosis of 
the thoracolumbar spine with degenerative changes, status 
post fusion, and in its place, granted service connection for 
fusion of the lumbar spine with degenerative changes 
(evaluated as 40 percent disabling), and for scoliosis of the 
thoracic spine, status post fusion (evaluated as 20 percent 
disabling), both from October 25, 1995, the date of receipt 
of the veteran's claim.  

On VA orthopedic examination in April 2002, it was noted that 
the veteran's medical history was significant for insulin-
dependent diabetes mellitus.  According to the veteran, since 
the time of his spinal fusion in 1983, he had experienced 
"progressive difficulties," such as pain with sitting, 
walking, and standing.  He currently wore a corset, and took 
Motrin.  Additionally noted was that the veteran had been 
unable to work since 1983, and had been on disability for his 
back. 

On physical examination, there was an obvious right thoracic 
scoliotic, as well as a thoracic kyphotic, deformity.  
Additionally noted was a long midline healed incision from 
the nape of the veteran's neck down the mid-lumbar spine, as 
well as an additional incision over the right posterior 
superior iliac spine from a previous graft.  There was 
diffuse tenderness to palpation along the paraspinal muscles, 
as well as a severely large right rib hump, in particular, 
with the "bend-over" test.  At the time of examination, his 
pelvis was not level with his right side, being somewhat low.  
His shoulders were also somewhat low, and not level with the 
left side.  The veteran ambulated well, and exhibited 5/5 
motor strength of his ankle, plantar, and dorsiflexors, as 
well as his EHL, FHL, and quadriceps.  Range of motion 
measurements showed flexion to 60 degrees, with extension to 
20 degrees, and 15 degrees of right and left lateral flexion.  

Noted at the time of examination was that the veteran's 
claims folder was available, and had been reviewed.  The 
veteran's strength appeared to be good, and he showed no 
upper motor neuron signs.  The three possible diagnoses were 
felt to be idiopathic, congenital, and neuromuscular, though, 
by far, the most likely was idiopathic. In the opinion of the 
examiner, the veteran did have range of motion in his lumbar 
spine, as evidenced by the range of motion measurements 
documented on examination.  While those levels did tend to 
become degenerative as the veteran aged, insofar as the 
examiner could determine, the veteran should have no 
restrictions.  Further noted was that the usual restrictions 
consisted of no heavy lifting or contact sports.  In the 
opinion of the examiner, the veteran should be able to gain 
employment, "though not (at) hard labor."  

Pertinent evidence of record is to the effect that the 
veteran has a 10th grade education, and a high school 
equivalency certificate.  According to the veteran, he has 
had occupational experience as a press operator and materials 
handler, and last worked in March 1983.  The veteran's 
service-connected disabilities consist of scoliosis of the 
thoracic spine, status post fusion, evaluated as 20 percent 
disabling; the postoperative residuals of fusion of the 
lumbar spine, with degenerative changes, evaluated as 
40 percent disabling; and a chipped bone in the second 
metacarpal of the left hand, evaluated as noncompensably 
disabling.  The combined evaluation for the veteran's various 
service-connected disabilities is presently 50 percent.  

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002), and its 
implementing regulations, as those provisions redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claims.  To that 
end, the veteran has been scheduled for a number of VA 
examinations.  Moreover, in correspondence of February 2001, 
the veteran was informed of the VA's obligations under the 
new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
procured.  Accordingly, the veteran has been provided notice 
of what the VA was doing to develop his claims, notice of 
what he could do to help his claims, and notice of how his 
claims were still deficient.  Because no additional evidence 
has been identified as being available but absent from the 
record, the Board finds that any failure on the part of the 
VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence would be secured by the 
veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to assist the veteran exists in this 
case.  

The veteran seeks increased evaluations for his service-
connected back pathology, as well as a total disability 
rating based upon individual unemployability.  In pertinent 
part, it is argued that his service-connected disabilities, 
and, in particular, his thoracic and lumbar spine 
pathologies, are more severe than currently evaluated, and 
sufficient to preclude his participation in any form of 
substantially gainful employment.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical history precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is in receipt of a 20 percent evaluation for 
scoliosis of the thoracic spine, status post fusion, as well 
as a 40 percent evaluation for the postoperative residuals of 
fusion of the lumbar spine, with degenerative changes.  Both 
of these ratings contemplate the presence of ankylosis at a 
favorable angle of the thoracic and lumbar spine.  See 
38 C.F.R. Part 4, Codes 5288, 5291 (2002).  

The Board observes that a 40 percent evaluation is 
additionally indicated where there is evidence of severe 
limitation of motion of the lumbar segment of the spine.  See 
38 C.F.R. part 4, Code 5292 (2002).  Alternatively, severe 
limitation of motion of the thoracic (dorsal) spine warrants 
only a 10 percent evaluation.  See 38 C.F.R. Part 4, Code 
5291 (2002).  

It is clear that the veteran suffers from rather significant 
impairment as the result of his service-connected dorsal and 
lumbar spine disabilities.  In that regard, at the time of 
the aforementioned VA orthopedic examination in June 2000, 
the veteran was able to flex only from 0 to 90 degrees, with 
the majority of flexion occurring in the area of the hips.  
He showed no ability to extend, but was able to laterally 
flex from 0 to 15 degrees in either direction, and to rotate 
from 0 to 25 degrees in both directions.  Motor strength and 
tone were described as normal in the lower extremities, 
though deep tendon reflexes were trace at the knees, and 
absent at the ankles.  The examiner noted that the veteran 
displayed no evidence of incoordination or weakness.  Nor 
were there any abnormal movements, or additional limitations 
of function due to pain or fatigability.  During the VA 
orthopedic examination in April 2002, he ambulated well, and 
exhibited "good" muscle strength.  Range of motion 
measurements showed 60 degrees of flexion, with 20 degrees of 
extension, and 15 degrees of right and left lateral flexion.  

Based on the aforementioned, it is clear that the respective 
20 and 40 percent evaluations currently in effect for the 
veteran's service-connected back pathologies are appropriate.  
While the veteran's thoracic and lumbar spinal impairment is 
certainly severe, there is no evidence of the unfavorable 
ankylosis requisite to the assignment of increased 
evaluations.  See 38 C.F.R. Part 4, Codes 5288, 5289 (2001).  
Nor has it been demonstrated that the veteran's case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b) (2001).  Accordingly, the veteran's 
claims for increased evaluations must be denied.  

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2001).  

In the present case, a review of the record discloses that 
the veteran has a high school equivalency certificate.  
Reportedly, he has had occupational experience as a press 
operator and materials handler, and last worked in March 
1983.  The veteran's service-connected disabilities consist 
of scoliosis of the thoracic spine, status post fusion, 
evaluated as 20 percent disabling; the postoperative 
residuals of fusion of the lumbar spine, with degenerative 
changes, evaluated as 40 percent disabling; and a chipped 
bone in the second metacarpal of the left hand, evaluated as 
noncompensably disabling.  The combined evaluation currently 
in effect for the veteran's service-connected disabilities is 
50 percent.  Nonservice-connected disabilities include vision 
problems, and diabetes mellitus.  

The veteran's service-connected thoracic and lumbar spine 
pathologies are certainly productive of rather significant 
impairment.  This impairment has in the past and continues to 
prevent the veteran from engaging in "hard labor" or any 
employment requiring bending, twisting, or prolonged standing 
or walking.  However, at the time of the aforementioned VA 
orthopedic examination in June 2000, the examiner was of the 
opinion that the veteran could, in fact, engage in a 
relatively sedentary job where he could change his position 
as  needed.  Following a more recent VA orthopedic 
examination in April 2002, the examiner offered his opinion 
that, while the veteran should not engage in any heavy 
lifting or contact sports, he "should be able to gain 
employment, although not hard labor."  

Based on such findings, and following a review of the entire 
pertinent evidence of record, the Board is compelled to 
conclude that the veteran's service-connected disabilities, 
and, in particular, his service-connected thoracic and lumbar 
spine pathologies, when taken in conjunction with his 
education and occupational experience, are insufficient to 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, the veteran's claim for a 
total disability rating based upon individual unemployability 
must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in September 2000.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective evidence presently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.  


ORDER

An evaluation in excess of 20 percent for scoliosis of the 
thoracic spine, status post fusion, is denied.

An evaluation in excess of 40 percent for the postoperative 
residuals of fusion of the lumbar spine, with degenerative 
changes, is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

